 


113 HRES 255 EH: 
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 255 
In the House of Representatives, U. S., 
 
June 11, 2013 
 
RESOLUTION 
 
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 2217) entitled An Act making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2014, and for other purposes.. 
 
Karen L. Haas,Clerk. 
